The plaintiff, a resident of Mt. Lebanon Township, Allegheny County, brought this bill of complaint against defendants, the manager and other officers of Mt. Lebanon Township, to restrain them from continuing a prosecution of her for an alleged violation of the zoning ordinance of the Township. The property occupied by her, 301 Ashland Avenue, and used as a residence in which she conducted a private school, was held under the terms of a lease, which expired on April 30, 1940, at which time complainant gave up possession and removed from the premises. Under these circumstances, the question raised by the appeal is now moot, for which reason the appeal is dismissed, the costs to be paid by appellants.